

116 HR 5057 IH: Pass-Through Technical Corrections Act
U.S. House of Representatives
2019-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5057IN THE HOUSE OF REPRESENTATIVESNovember 12, 2019Mr. Tonko (for himself and Mr. McKinley) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo clarify the treatment of pass-through status under the Medicare outpatient payment system for
			 certain drugs.
	
 1.Short titleThis Act may be cited as the Pass-Through Technical Corrections Act. 2.Clarification of pass-through status under Medicare OPPS for certain drugsNotwithstanding section 1301 of the Consolidated Appropriations Act of 2018 (Public Law 115–141), in the case of a radiopharmaceutical drug for which pass-through status was provided pursuant to section 1833(t)(6) of the Social Security Act (42 U.S.C. 1395l(t)(6)) and whose period of pass-through status initially expired on either December 31, 2017, or December 31, 2018, if such radiopharmaceutical drug is indicated for positron emission tomography beta amyloid imaging covered under a coverage evidence development determination under section 1862(a)(1)(E) of the Social Security Act (42 U.S.C. 1395y(a)(1)(E)), then such pass-through status shall be extended until such date that the coverage with evidence development review is determined by the Centers for Medicare & Medicaid Services to be completed.
		